Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Amendment filed March 01, 2021 in response to the Office Action of September 01, 2020 is acknowledged and has been entered.  Claims 114-124 have been cancelled. New claims 125-129 have been added.  
Newly submitted claims 128 and 129 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 128 and 129 are drawn to 

    PNG
    media_image1.png
    622
    650
    media_image1.png
    Greyscale

The previously examined claims did not require or recite comparing the detected amount of BCMA polypeptide or fragment thereof to a median values levels of BCMA polypeptide or fragment thereof in a population being treated for CLL wherein an increased  amount of BCMA . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 128 and 129 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
2.	Claims 98-113 and 125-127 are currently being examined.

Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

3.	Claims 98, 99, 103-109 and 125-127 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0084055 A1 (Gaiger et al. April 20, 2006, IDS), “Gaiger” for the reasons of record.
Gaiger teaches a  method for the detection of a hematological malignancy, in particular chronic lymphocytic leukemia (CLL) in a patient, said method comprising: (a) contacting a biological sample from the patient with a monoclonal antibody that specifically binds to a polypeptide comprising the sequence set forth in SEQ ID NO: 4, whereby said monoclonal antibody forms a complex with a polypeptide comprising the sequence set forth in SEQ ID NO:4; and (b) detecting the amount of said complex, thereby detecting cancer in said patient. See claims 34 and 37.  
SEQ ID NO: 4 is BCMA/Ly1732P.  See ¶¶ 0062 and 00673.

Gaiger teaches detection of the proteins in blood or serum obtained from the patient. See ¶¶ 00523 and 0565.  
	Gaiger teaches that the level of the protein is elevated in the afflicted individual.  See ¶¶ 0565.  
Gaiger teaches determining the presence or absence of a hematological malignancy in a patient by detecting and comparing the level of protein to a predetermined cut-off value.  See ¶¶ 0566. 
Gaiger teaches monitoring the effectiveness of therapy using blood or sera samples obtained before and after treatment.  See ¶¶ 0304-307. 
Gaiger teaches using a sandwich ELISA to determine the presence or absence of a hematological malignancy.   See ¶¶ 0566-0574.  Gaiger teaches in one preferred embodiment, the cut-off value for the detection of a hematological malignancy is the average mean signal obtained when the immobilized antibody is incubated with samples from patients without the malignancy. In general, a sample generating a signal that is three standard deviations above the predetermined cut-off value is considered positive for the malignancy. See ¶¶ 0574.
Gaiger teaches ELISAs, RIA, fluorescence activated cell sorting (FACS) and labeling with radioisotopes, fluorescent groups, luminescent groups, enzymes, biotin and dye particles.  See ¶¶ 0299, 300, 330, 0382, 0383, 0531-0533 and 0573. 
Gaiger teaches a strip lateral flow assay.  See ¶¶ 0532-0533. 
Gaiger does not explicitly teach measuring BCMA in a first and second serum sample from a diagnosed CLL patient or a plurality of first and second serum samples from a diagnosed CLL patient and a control subject. 
prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Gaiger to detect BCMA in serum samples from patients suspected of having CLL and serum samples from healthy controls or a first and second serum sample from a diagnosed CLL patient after treatment because Gaiger teaches detecting CLL by measuring the levels of BCMA, Gaiger teaches BCMA/Ly1732P is overexpressed in CLL,  Gaiger teaches detection of the proteins in blood or serum obtained from the patient, and Gaiger teaches monitoring therapy using blood or sera samples obtained before and after treatment.  Thus, given that BCMA is overexpressed in CLL and Gaiger teaches using blood and serum samples for diagnosing and monitoring of therapy, one would have been motivated to detect BCMA in a first and second serum sample from a diagnosed CLL patient or a plurality of first and second serum samples from a diagnosed CLL patient and a healthy control subject to diagnose CLL and monitor therapy of the CLL. 

4.	Claim 100 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0084055 A1 (Gaiger et al. April 20, 2006, IDS), “Gaiger” as applied to claims 98, 99, 103-109 and 125-127  above, and further in view of Concise Medical Dictionary (serum 2010),  “Concise” for the reasons of record.
Gaiger teaches as set forth above, but does not teach detecting BCMA in plasma.
Concise teaches blood serum is essentially similar in composition to plasma but lacks fibrinogen and other substances that are used in the coagulation process.
It would have been prima facie obvious at the time invention was made given that the level of skill in the art was high to combine the teachings of Gaiger and Concise to detect BCMA in plasma because Gaiger teaches detecting BCMA in serum and Concise teaches that blood .  

Response to Arguments
	5.	Applicant argues that the Examiner has cited Gaiger for allegedly teaching the use of immunohistochemistry or strip test/lateral flow assays for detection of various proteins, including BCMA (called "Lyl732P"). The Examiner argues that Gaiger teaches that BCMA is overexpressed in CLL, and that it would have been obvious to use BCMA to diagnose CLL and monitor therapy. Gaiger generally discloses genes or proteins that are overexpressed in blood cancers, such as MM and CLL. Lyl732P/BCMA was one such protein that was identified (Gaiger [62] and [670]-[671]) and was claimed as part of a method for detecting blood cancer (Gaiger, claim 34). However, Gaiger fails to explicitly teach serum detection of BCMA. While the detection of BCMA was described in Example 8, this example looked at mRNA expression in tumour and normal tissue ("mRNA was extracted from tumour and normal tissue" (Gaiger, Example 8, [671]). Gaiger does mention blood and serum samples (see e.g., Gaiger [532]), however these are only general disclosures and are not specific to BCMA. Indeed, Gaiger notes that BCMA includes two amino acid ranges that are computationally "identified as putative transmembrane domains" (Gaiger [0641]). Gaiger therefore suggests that BCMA is a cell-associated protein, which teaches away from detecting BCMA in serum, plasma or cell supernatant. Further this point, as stated in the present application as filed, “although BCMA was 
Applicant argues that regarding claim 100 the Concise Medical Dictionary reference, appears to have been cited only for allegedly teaching that "blood serum is essentially similar in composition to plasma but lacks fibrinogen and other substances used in the coagulation process". However, this fails to cure the deficiency of Gaiger, which suggests that BCMA is a cell-associated protein and no suggestion of its presence in serum.
Applicant argues that a person of skill in the art would have no motivation to combine the teachings Gaiger in the way the Examiner has alleged to arrive at the claimed invention with any reasonable expectation of success at least because Gaiger teaches away from detecting BCMA in serum by only suggesting that it is a cell-associated protein.
Applicant argues that for at least the foregoing reasons, Applicant submits that a case of obviousness has not been established, and respectfully requests withdrawal of the rejection under 35 U.S.C. § 103.

6.	Applicant's arguments have been considered, but have not been found persuasive.  Gaiger teaches detection of hematological malignancies including chronic lymphocytic leukemia with an assay to detect the BCMA (SEQ ID NO: 4) protein. See claims 34 and 37.  Gaiger clearly teaches detection of the proteins in blood or serum obtained from the patient. See ¶¶ 00523 and 0565.  One of skill in the art could have readily chosen among the limited known sample options to detect BCMA. 
With regard to whether or not BCMA was known in the art to be present in serum, Sanchez et al. (British J. Haematology 2012 158: 727-738, IDS) teaches the detection of BCMA prima facie obvious to detect BCMA in serum based on the teachings of Gaiger.  Thus Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record.
New Grounds of Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 125-127 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law/ phenomenon and abstract mental correlation without significantly more. The claim(s) recite(s) (a) detecting an amount of BCMA polypeptide or a fragment thereof in a biological sample obtained from a patient having or suspected of having CLL; and (b) comparing the amount of BCMA polypeptide or fragment thereof detected in (a) to a predetermined cut-off value or to an amount to an amount detected in a control biological sample, wherein an increased amount of BCMA polypeptide or fragment in the biological sample of (a) as compared to the predetermined cut-off value or amount in the control biological sample of (b) indicates the presence of CLL, and where the biological sample  a serum sample or a plasma sample or supernatant obtained from culture of the subject’s bone marrow mononuclear 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The recent Eligibility Guidance (2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance and 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019) address the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter. 
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions). 
In Step 2A, determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (judicial exceptions). “Directed to” means the exception is recited in the claim, i.e., the claim sets forth or describes the exception. 
In Prong One of Step 2A it is determined if the claim recites a judicial exception. If the claim recites a judicial exception then Prong Two of Step 2A determines whether the claims recites additional elements that integrate the exception into a practical application.
If the answer to Prong Two of Step 2A is no, Step 2B is used to determine whether the claim as a whole amounts to significantly more than the exception by the recitation of additional elements.  
The present claims are directed to a process so Step 1 is satisfied.
For Prong One of Step 2A the claims recite a judicial exception.  In particular, the claims recite a) detecting an amount of BCMA polypeptide or a fragment thereof in a biological sample obtained from a patient having or suspected of having CLL; and (b) comparing the amount of BCMA polypeptide or fragment thereof detected in (a) to a predetermined cut-off value or to an amount to an amount detected in a control biological sample, wherein an increased amount of BCMA polypeptide or fragment in the biological sample of (a) as compared to the predetermined cut-off value or amount in the control biological sample of (b) indicates the presence of CLL, and where the biological sample  a serum sample or a plasma sample or supernatant obtained from culture of the subject’s bone marrow mononuclear cells or peripheral Prong One of Step 2A is yes the claims do recite a judicial exception. 
For Prong Two of Step 2A the claims do not integrate the exception into a practical application. The judicial exception is not integrated into a practical application because the claims generally link the natural law/ phenomenon, the amount of BCMA in a sample, to particular technological environment or field of use, i.e. determining the presence of CLL.  So the answer to Prong Two of Step 2A is no.
 
With respect to Step 2B MPEP 2106.05 (I) teaches that 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.

An inventive concept "cannot be furnished by the unpatentable law of nature (or natural 
phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?") (emphasis added)); RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"). Instead, an "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966

With respect to Step 2B MPEP 2106.05 (d) teaches that:

Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, 

On the other hand, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010) provides an example of additional elements that were not an inventive concept because they were merely well-understood, routine, conventional activity previously known to the industry, which were not by themselves sufficient to transform a judicial exception into a patent eligible invention. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79-80, 101 USPQ2d 1969 (2012) (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 199 (1978) (the additional elements were "well known" and, thus, did not amount to a patentable application of the mathematical formula)). In Mayo, the claims at issue recited naturally occurring correlations (the relationships between the concentration in the blood of certain thiopurine metabolites and the likelihood that a drug dosage will be ineffective or induce harmful side effects) along with additional elements including telling a doctor to measure thiopurine metabolite levels in the blood using any known process. 566 U.S. at 77-79, 101 USPQ2d at 1967-68. The Court found this additional step of measuring metabolite levels to be well-understood, routine, conventional activity already engaged in by the scientific community because scientists "routinely measured metabolites as part of their investigations into the relationships between metabolite levels and efficacy and toxicity of thiopurine compounds." 566 U.S. at 79, 101 USPQ2d at 1968. Even when considered in combination with the other additional elements, the step of measuring metabolite levels did not amount to an inventive concept, and thus the claims in Mayo were not eligible. 566 U.S. at 79-80, 101 USPQ2d at 1968-69.

Additionally MPEP 2106.05 (d) II teaches that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc.,
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. 


With respect to the instant claims, the claims detect BCMA at a high level of generality without a specific method or reagent. The detection of proteins like BCMA is routine in the art.  See US 2006/0084055 A1 (Gaiger et al. April 20, 2006, IDS) and Sanchez et al. (British J. Haematology 2012 158: 727-738, IDS). Thus, given the above, the instant claims do not "practically apply" the naturally occurring phenomena of differential amounts of BCMA in the various samples claimed and its correlation with the presence of CLL; rather, the claims "simply inform" to one performing routine active method steps of the phenomena of differential amounts of the proteins BCMA in in the various samples claimed and its correlation with the presence of CLL. The claims do not amount to significantly more than the natural phenomena and thus, as a whole, claims 125-127 do not recite something significantly different than a judicial exception(s) and are not patent eligible.

Conclusion
8.	All other objections and rejections recited in the Office Action of September 01, 2020 are withdrawn.
s 98-100, 103-109 and 125-127 are rejected. Claims 101, 102, and 110-113 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	No claims allowed.
11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642